UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




 IN RE ALUMINUM WAREHOUSING                                        13-MD-2481 (PAE)
 ANTITRUST LITIGATION
                                                                         ORDER



PAUL A. ENGELMAYER, District Judge:

       The Court has received the First Level Purchaser Plaintiffs’ email in response to the

Court’s December 9, 2019 Order regarding the redaction of certain documents. The Court has

reviewed and approves of the First Level Purchaser Plaintiffs’ proposed redactions to Exhibits

1A and 1B to the Declaration of Carmen A. Medici. The Court thanks counsel for reaching an

agreement as to the public filing of the remaining documents referenced in the First Level

Purchaser Plaintiffs’ response to defendants’ sur-reply in opposition to the class certification

motion.

       SO ORDERED.




Dated: December 17, 2019
       New York, New York
